Citation Nr: 1454052	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-41 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastritis, claimed as gastroenteritis.

2.  Entitlement to service connection for facet arthritis of L4-5 spine.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for residuals of inhalation of vinyl benzyl chloride.

5.  Entitlement to service connection for minor abscesses.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to January 1997.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  The hearing transcript is associated with the Veteran's paperless claims file.

This case is a paperless appeal with all documents in the Veterans Benefits Management System (VBMS).  Virtual VA contains the hearing transcript and other duplicative documents with respect to this appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a gastritis disability.

2.  The preponderance of the evidence is against a finding that the Veteran suffers from facet arthritis of L4-5 spine as a result of a disease or injury incurred in active duty service or that such arthritis manifested within one year of service discharge.

3. The preponderance of the evidence is against a finding that the Veteran suffers from IBS as a result of a disease or injury incurred in active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from residuals of in-service inhalation of vinyl benzyl chloride.

5.  VA received written notification from the Veteran in August 2014 expressing his desire to withdraw his claim for service connection for minor abscesses.  The Board received this request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for facet arthritis of L4-5 spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for residuals of inhalation of vinyl benzyl chloride have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for minor abscesses have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the December 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for gastritis, claimed as gastroenteritis, facet arthritis of L4-5 spine, IBS, and residuals of inhalation of vinyl benzyl chloride.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  In regard to the gastritis and IBS claims, the Veteran was afforded a VA examination and opinion in June 2009.  The Board finds the examination and opinion are adequate because the examiner reviewed the Veteran's claims file, considered the contentions of the Veteran, examined the Veteran, and supported her opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In regard to the low back and exposure to vinyl benzyl chloride claims, the Board finds that it is not necessary to afford the Veteran a VA examination and opinion to decide the claims.  As detailed below, the Board finds that there is no credible evidence of an in-service back injury and symptoms ever since service, that there is no credible evidence of current residuals associated with exposure to vinyl benzyl chloride, and that the only indication of record of the claimed relationship between a disability associated with exposure to vinyl benzyl chloride and service is the Veteran's conclusory generalized statement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Lastly, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the appeal included the issue of service connection for gastritis, facet arthritis of L4-5 spine, IBS, and residuals of inhalation of vinyl benzyl chloride.  The VLJ confirmed with the Veteran and his representative that the Veteran had withdrawn his claim for minor abscesses.  In addition, the VLJ explained to the Veteran the RO's reason for denying each of his four claims on appeal and what the evidence must show to obtain service connection for each of his claims.  The Veteran testified as to when his lower back pain began and what medical professionals informed him about when and how his lumbar spine suffered degenerative changes.  He also testified when his gastritis was first diagnosed and where it began, his symptoms of IBS and its onset, and what residuals of vinyl benzyl chloride inhalation he currently suffers from.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be:  (1) evidence of a service-connected disability; (2) evidence of a current disability; and (3) nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

A.  Gastritis

The Veteran contends that service connection for gastritis is warranted because this disorder had its onset while he was serving overseas in 1995.  Furthermore, during his Board hearing, the Veteran and his representative advanced an alternative theory of entitlement that his gastritis was due to or secondary to his service connected GERD.

Gastritis is an "inflammation of the stomach."  See Stewart v. Peake, No. 06-1045, 2008 WL 331103, *1 (Vet. App., Jan. 29, 2008) (nonprecedential decision) (quoting Dorland's Illustrated Medical Dictionary 680-81 (28th ed. 1994)).  Gastroenteritis is "an acute inflammation of the lining of the stomach and intestines."  Id. Helicobacter pylori gastritis is gastritis caused by the presence of Helicobacter pylori in the stomach mucosa.  Dorland's Illustrated Medical Dictionary 793 (32nd ed. 2012).  

The Veteran's service medical treatment records, provided by the Veteran, show that his service entry medical examination from May 1991 noted that the Veteran had an abnormal abdomen and viscera to include hydrocele and hernia.  Furthermore, the service entry medical examination report contains entries made in August 1991 stating that the Veteran's hydrocele and hernia were repaired in June 1991.  From December 1995 to July 1996, the Veteran was treated on multiple occasions for mid to upper abdominal pain and was assessed with gastritis and gastroenteritis.  

The medical evidence does not show the Veteran has a current gastritis disability.  The Veteran filed his claim for service connection for gastritis in November 2006.  A private medical treatment report from November 2001 shows a biopsy of the Veteran's gastric mucosa identified the presence of helicobacter organisms and he received Prevpac treatment.  The doctor provided a diagnosis of Helicobacter pylori gastritis.  Subsequently, his post Prevpac treatment follow-up medical note from February 2002 showed the Veteran was assessed only for irritable bowel syndrome.  Moreover, the Veteran's June 2009 VA examination showed a diagnosis for GERD (for which service connection is in effect) but not for gastritis.  The VA examiner recognized the Veteran's post-service treatment for gastritis but essentially found that the post-service bouts of gastritis were not a continuing disease process of the in-service bouts of gastritis.  The examiner also noted that the Veteran's in-service gastroenteritis was a self-limited condition that should have resolved.  Indeed, the record does show that the serologic tests conducted in service were negative for Helicobacter pylori while post-service serologic tests were positive.  In addition, an August 2014 private medical treatment report shows diagnoses of only esophageal reflux and irritable bowel syndrome.  There is no 'recent' diagnosis of disability so as to constitute a current disability that existed at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Accordingly, there is no medical evidence of record from the time he filed his claim to the present showing a current gastritis disability, much less a current gastritis disability that is etiologically related to symptomatology noted in service. 

The Board recognizes that competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  In this case, the Veteran has experienced gastric problems in a similar location and sensation to that which he experienced in service.  The evidence of record shows that the Veteran did not diagnose himself with gastritis and gastroenteritis; instead, physicians were able to ultimately conclude he had gastritis and gastroenteritis after conducting diagnostic tests.  The Board finds that the diagnosis and etiology of gastritis and gastroenteritis are not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Thus, the Board finds that the Veteran's contention that his gastritis and gastroenteritis in service are a continuing disease process of gastritis diagnosed after service is not a valid lay diagnosis.  Moreover, the Veteran's statements are also not competent evidence of nexus.  The causes of gastritis and gastroenteritis are not so well known that a lay person may be expected to know them.  The similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Accordingly, there is no competent lay evidence of record showing a current gastritis disability much less a current gastritis disability that is etiologically related to symptomatology noted in service. 

A threshold requirement for granting service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence fails to show the Veteran has a current gastritis disability, he is not entitled to service connection for gastritis either directly or as secondary to his service connected GERD.

B.  Facet Arthritis of L4-5 Spine

The Veteran contends that he is entitled to service connection for facet arthritis of L4-5 spine because he thinks this disorder may have started in-service due to in-service physical training and military occupational specialty (MOS) duties.

The Veteran's DD-214 shows his MOS was a record telecommunications center operator.  Unfortunately, the Board cannot find the Veteran's current allegation of an in-service injury to his lumbar spine with resultant back problems to be credible because his current contention is inconsistent with earlier statements he made to his health care providers concerning the onset and nature of his back problems.  

The Veteran does not contend that he experienced back problems in service.  Service treatment records similarly show no complaints of or findings of back problems in service.  Rather, the Veteran testified that he began having back pain issues in 1998 or 1999 after he was separated from service.  Private treatment records contemporaneous to that time, however, show that he complained of a back strain in February 1999 after lifting his daughter.  Crucially, he did not relate his back pain to service but instead associated the pain with a significant post-service event.  Subsequent treatment records dated in October 2001 show the Veteran complained of back pain that had been present for the past 1 to 2 years that was related to a "recent injury."  In December 2001, treatment records show the Veteran reported that his back pain had resolved.  In April 2006, the Veteran again complained of back pain.  He contended that he experienced such pain intermittently for approximately 3 years.  A private X-ray report from April 2006 shows diagnoses of lumbar strain and facet arthritis.  Thus, the evidence shows a diagnosis of facet arthritis of the L4-5 spine in April 2006 more than one year after service separation.  Additionally, an initial evaluation performed by Physiotherapy Associates in April 2006 notes that the Veteran reported his back pain existed for 6 years and had been intermittent for 6 months or so.  

It is clear that the Veteran's theory of entitlement to service connection is based on speculation that his back problems are due to service.  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  The Board recognizes that the Veteran claimed he was informed by a doctor that his cartilage was worn over time and that his military physical training wore the cartilage out more so than for other people.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical opinion purportedly provided by the doctor, however, is based on a factual predicate that the Board does not find credible as discussed above.  There is no credible evidence that the Veteran has experienced continuous back problems ever since service where statements show complaints of back problems in connection with post-service events and reports of date of onset post-service.  Thus, any medical opinion purporting to link the current back problems to service would be based on pure speculation.  As previously noted, service connection may not be established on the basis of speculation.  Thus, the preponderance of the evidence is against a finding that the Veteran suffers from facet arthritis of L4-5 spine as a result of a disease or injury incurred in active duty service or that such arthritis manifested within one year of service discharge.  Accordingly, the Board finds service connection for facet arthritis of the L4-5 spine is not warranted.

C.  Irritable Bowel Syndrome

The Veteran contends that service connection for IBS is warranted because this disorder had its onset while he was in service and he has had continuous symptoms of IBS.

From December 1995 to July 1996, the Veteran was treated for complaints of abdominal pain and nausea.  At each treatment visit he complained of a burning sensation which was worse after eating and he denied having diarrhea or vomiting.  An upper gastrointestinal series was performed which found an intact gastroesophageal region, no hiatus hernia, normal stomach size and configuration, no intraluminal masses or ulcer craters, no bulbar ulcers or fillings, and intact loops of contrast filled small bowel.  He was treated with antacids.  

An October 2001 private medical treatment record shows a diagnosis of possible IBS and GERD.  Private medical treatment records from the University of South Florida College of Medicine Medical Clinic in December 2001 and from Florida Medical Clinic from November 2001 to February 2002 show a diagnosis for IBS.  In addition, an August 2014 private medical treatment record from Piedmont Physicians Fayette diagnosed the Veteran with IBS.  None of these private treatment records provided an etiological opinion of the Veteran's IBS.  The June 2009 VA examiner found the Veteran was admitted for gastroenteritis in 1996 while in service, diagnosed with IBS in 2001, and had intermittent episodes of lower abdominal discomfort associated with diarrhea.  The examiner opined "[t]he gastroenteritis is a self-limited condition which should have resolved.  Although the Veteran reports having intermittent episodes of diarrhea which began in service, his service medical records are negative for chronic diarrhea or diagnosis of irritable bowel syndrome."  Thus, the examiner did not find that the Veteran's IBS was related to service.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's IBS and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, the Veteran is competent to describe his symptoms during service as well as the current manifestations of irritable bowel syndrome.  However, the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation involving a complex question, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of IBS requires the interpretation of results found on physical examination and knowledge of the internal gastrointestinal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  Here, the probative medical opinion evidence shows that the Veteran's IBS is in fact not related to service.  The Board recognizes that the Veteran advised the June 2009 examiner that he experienced intermittent episodes of diarrhea that began in service, but the examiner accurately observed that the Veteran's service treatment records were negative for chronic complaints.  Rather, when examined in connection with his gastric complaints, the Veteran specifically denied experiencing episodes of diarrhea.  See December 1995, July 1996 service treatment records.  There is no credible evidence of the onset of IBS in service, and there is no credible evidence that IBS is otherwise related to service.  Accordingly, service connection for IBS is not warranted.

D.  Residuals of Inhalation of Vinyl Benzyl Chloride

The Veteran contends that service connection for residuals of inhalation of vinyl benzyl chloride is warranted because he suffered an injury in-service as a result of being "battery burned from computer" and he thinks he may currently suffer from residuals of his in-service injury.

The Veteran submitted an undated hand written service medical treatment note showing that when he was 23 years old, he was exposed to vinyl benzyl chloride when he was "battery burned from computer."  It was noted that the Veteran complained of headaches.  The assessment was exposure to vinyl benzyl chloride.  The Veteran testified that he suffered from headaches when he inhaled the vinyl benzyl chloride "but [that he did not] know if there's any long-term effects from that or not."  Additionally, the Veteran testified that he had "some issues" at the time of the in-service injury but that "...they haven't been reoccurring."  When asked by his representative whether the Veteran had any residuals from being exposed, the Veteran replied as follows:  "I don't even know what would cause it.  I mean if it's headaches, I mean I might get migraines once in a while, but I don't know if that's an effect from, from that."  

There is no medical evidence of record that shows that the Veteran currently suffers from residuals from inhalation of vinyl benzyl chloride.  There is no credible lay evidence of symptoms continuous ever since service or persistent or recurrent symptoms of such a disability where the Veteran reports that any problems he had were not "reoccurring" and that he "might get migraines once in a while."  Rather, it is clear that the Veteran's claimed disability and connection to service is based on speculation.  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2014).  Therefore, the Board finds that service connection for residuals of inhalation of vinyl benzyl chloride is not warranted.

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gastritis, facet arthritis of L4-5 spine, IBS, and residuals of inhalation of vinyl benzyl chloride.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III.  Dismissal of Claim for Minor Abscesses

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In August 2014, prior to the promulgation of a decision in this case, the Veteran submitted correspondence expressing his desire to withdraw his claim for service connection for minor abscesses.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to a claim for service connection minor abscesses, and as such, the Veteran's claim for minor abscesses is dismissed.  38 U.S.C.A. § 7105(d)(5).
ORDER

Entitlement to service connection for gastritis, claimed as gastroenteritis is denied.

Entitlement to service connection for facet arthritis of L4-5 spine is denied.

Entitlement to service connection for irritable bowel syndrome is denied.

Entitlement to service connection for residuals of inhalation of vinyl benzyl chloride is denied.

Entitlement to service connection for minor abscesses is dismissed.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


